EXHIBIT 10.7

 

CONAGRA 1995 STOCK PLAN

 

SECTION 1

 

NAME AND PURPOSE

 

1.1  Name.    The name of the plan shall be the ConAgra 1995 Stock Plan (the
“Plan”).

 

1.2.  Purpose of Plan. The purpose of the Plan is to foster and promote the
long-term financial success of the Company and increase stockholder value by (a)
motivating superior performance by means of stock incentives, (b) encouraging
and providing for the acquisition of an ownership interest in the Company by
Employees and (c) enabling the Company to attract and retain the services of a
management team responsible for the long-term financial success of the Company.

 

SECTION 2

 

DEFINITIONS

 

2.1  Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

 

(a)           “Act” means the Securities Exchange Act of 1934, as amended.

 

(b)           “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Stock Bonus, or any combination thereof, including Awards combining two
or more types of Awards in a single grant.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Committee” means the Human Resources Committee of the Board,
which shall consist of two or more members, each of whom shall be a
“disinterested person” within the meaning of Rule 16b-3 as promulgated under the
Act.

 

(f)            “Company” means ConAgra, Inc., a Delaware corporation (and any
successor thereto) and its Subsidiaries.

 

(g)           “Director Award” means an award of Stock and an award of a
Nonstatutory Stock Option granted to each Eligible Director pursuant to Section
7.1 without any action by the Board or the Committee.

 

(h)           “Eligible Director” means a person who is serving as a member of
the Board and who is not an Employee.

 

(i)            “Employee” means any employee of the Company or any of its
Subsidiaries.

 

(j)            “Fair Market Value” means, on any date, the closing price of the
Stock as reported on the New York Stock Exchange (or on such other recognized
market or quotation system on which the trading prices of the Stock are traded
or quoted at the relevant time) on such date.  In the event that there are no
Stock transactions reported on such exchange (or such other system) on such
date, Fair Market Value shall mean the closing price on the immediately
preceding date on which Stock transactions were so reported.

 

(k)           “Option” means the right to purchase Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either

 

127

--------------------------------------------------------------------------------


 

EXHIBIT 10.7

 

(i) an Incentive Stock Option within the meaning of Section 422 of the Code or
(ii) a Nonstatutory Stock Option.

 

(l)            “Participant” means any Employee designated by the Committee to
participate in the Plan.

 

(m)          “Plan” means the ConAgra 1995 Stock Plan, as in effect from time to
time.

 

(n)           “Restricted Stock” shall mean a share of Stock granted to a
Participant subject to such restrictions as the Committee may determine.

 

(o)           “Stock” means the Common Stock of the Company, par value $5.00 per
share.

 

(p)           “Stock Appreciation Right” means the right, subject to such terms
and conditions as the Committee may determine, to receive an amount in cash or
Stock, as determined by the Committee, equal to the excess of (i) the Fair
Market Value, as of the date such Stock Appreciation Right is exercised, of the
number shares of Stock covered by the Stock Appreciation Right being exercised
over (ii) the aggregate exercise price of such Stock Appreciation Right.

 

(q)           “Stock Bonus” means the grant of Stock as compensation from the
Company, which may be in lieu of cash compensation otherwise receivable by the
Participant or in addition to such cash compensation, and includes stock issued
for service awards and other Employee recognition programs.

 

(r)            “Subsidiary” means any corporation, partnership, joint venture or
other entity in which the Company owns, directly or indirectly, 25% or more of
the voting power or of the capital interest or profits interest of such entity.

 

2.2  Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

 

SECTION 3

 

ELIGIBILITY AND PARTICIPATION

 

Except as otherwise provided in Section 7.1, the only persons eligible to
participate in the Plan shall be those Employees selected by the Committee as
Participants.

 

SECTION 4

 

POWERS OF THE COMMITTEE

 

4.1  Power to Grant. The Committee shall determine the Participants to whom
Awards shall be granted, the type or types of Awards to be granted, and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different types of Awards, for different
Participants receiving the same type of Awards, and for the same Participant for
each Award such Participant may receive, whether or not granted at different
times.

 

4.2  Administration. The Committee shall be responsible for the administration
of the Plan. The Committee, by majority action thereof, is authorized to
prescribe, amend, and rescind rules and regulations relating to

 

128

--------------------------------------------------------------------------------


 

EXHIBIT 10.7

 

the Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company, and to make all other determinations necessary or
advisable for the administration and interpretation of the Plan in order to
carry out its provisions and purposes. Determinations, interpretations, or other
actions made or taken by the Committee pursuant to the provisions of the Plan
shall be final, binding, and conclusive for all purposes and upon all persons.
Notwithstanding anything else contained in the Plan to the contrary, neither the
Committee nor the Board shall have any discretion regarding whether an Eligible
Director receives a Director Award pursuant to Section 7.1 or regarding the
terms of any such Director Award, including, without limitation, the number of
shares subject to any such Director Award.

 

SECTION 5

 

STOCK SUBJECT TO PLAN

 

5.1  Number. Subject to the provisions of Section 5.3, the number of shares of
Stock subject to Awards (including Director Awards) under the Plan may not
exceed 11,000,000 shares of Stock. The shares to be delivered under the Plan may
consist, in whole or in part, of treasury Stock or authorized but unissued
Stock, not reserved for any other purpose. The maximum number of shares of Stock
with respect to which Awards may be granted to any one Employee under the Plan
is 10% of the aggregate number of shares of Stock available for Awards under
Section 5.1.

 

5.2  Cancelled, Terminated or Forfeited Awards. Any shares of Stock subject to
an Award which for any reason are cancelled, terminated or otherwise settled
without the issuance of any Stock shall again be available for Awards under the
Plan.

 

5.3  Adjustment in Capitalization. In the event of any Stock dividend or Stock
split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate change, (i) the aggregate number of shares of Stock available for
Awards under Section 5.1 and (ii) the number of shares and exercise price with
respect to Options and the number, prices and dollar value of other Awards, may
be appropriately adjusted by the Committee, whose determination shall be
conclusive. If, pursuant to the preceding sentence, an adjustment is made to the
number of shares of Stock authorized for issuance under the Plan, a
corresponding adjustment shall be made to the number of shares subject to each
Director Award thereafter granted pursuant to Section 7.1.

 

SECTION 6

 

STOCK OPTIONS

 

6.1  Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Nonstatutory Stock
Options. The Committee shall have complete discretion in determining the number
of Options, if any, to be granted to a Participant. Each Option shall be
evidenced by an Option agreement that shall specify the type of Option granted,
the exercise price, the duration of the Option, the number of shares of Stock to
which the Option pertains, the exercisability (if any) of the Option in the
event of death, retirement, disability or termination of employment, and such
other terms and conditions not inconsistent with the Plan as the Committee shall
determine.

 

6.2  Option Price. Nonstatutory Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price which is not less than
the Fair Market Value on the date the Option is granted.

 

129

--------------------------------------------------------------------------------


 

EXHIBIT 10.7

 

6.3  Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, subject to the Committee’s right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable for more than ten years after the
date on which it is granted.

 

6.4  Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that written notice of exercise be given and that
the Option price be paid in full in cash or cash equivalents, including by
personal check, at the time of exercise or pursuant to any arrangement that the
Committee shall approve. The Committee may, in its discretion, permit a
Participant to make payment (i) in Stock already owned by the Participant valued
at its Fair Market Value on the date of exercise (if such Stock has been owned
by the Participant for at least six months) or (ii) by electing to have the
Company retain Stock which would otherwise be issued on exercise of the Option,
valued at its Fair Market Value on the date of exercise. As soon as practicable
after receipt of a written exercise notice and full payment of the exercise
price, the Company shall deliver to the Participant a certificate or
certificates representing the acquired shares of Stock.

 

6.5  Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded under Section 421 of the Code. In
furtherance of the foregoing, (i) the aggregate Fair Market Value of shares of
Stock (determined at the time of grant of each Option) with respect to which
Incentive Stock Options are exercisable for the first time by an Employee during
any calendar year shall not exceed $100,000 or such other amount as may be
required by the Code, (ii) an Incentive Stock Option may not be exercised more
than three months following termination of employment (except as the Committee
may otherwise determine in the event of death or disability), and (iii) if the
Employee receiving an Incentive Stock Option owns Stock possessing more than 10%
of the total combined voting power of all classes of Stock of the Company, the
exercise price of the Option shall be at least 110% of Fair Market Value and the
Option shall not be exercisable after the expiration of five years from the date
of grant. An Incentive Stock Option may be granted only to Employees who are
employed by the Company or a “subsidiary corporation” as defined in Section 425
of the Code.

 

SECTION 7

 

DIRECTOR AWARDS

 

7.1  Amount of Award. Each Eligible Director shall receive annually (i) a grant
of a Nonstatutory Stock Option for 4,500 shares of Stock and (ii) a grant of 900
shares of Stock from the Company’s treasury shares. Such grants shall be made
each year immediately following the annual meeting of Company stockholders to
those persons who are Eligible Directors immediately following such meeting.

 

7.2  No Other Awards.  An Eligible Director shall not receive any other Award
under the Plan.

 

SECTION 8

 

STOCK APPRECIATION RIGHTS

 

130

--------------------------------------------------------------------------------


 

EXHIBIT 10.7

 

8.1  SAR’s In Tandem with Options. Stock Appreciation Rights may be granted to
Participants in tandem with any Option granted under the Plan, either at or
after the time of the grant of such Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine. Each Stock Appreciation Right shall only be exercisable to the
extent that the corresponding Option is exercisable, and shall terminate upon
termination or exercise of the corresponding Option. Upon the exercise of any
Stock Appreciation Right, the corresponding Option shall terminate.

 

8.2  Other Stock Appreciation Rights. Stock Appreciation Rights may also be
granted to Participants separately from any Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.

 

SECTION 9

 

RESTRICTED STOCK

 

9.1  Grant of Restricted Stock. The Committee may grant Restricted Stock to
Participants at such times and in such amounts, and subject to such other terms
and conditions not inconsistent with the Plan as it shall determine. Each grant
of Restricted Stock shall be subject to such restrictions, which may relate to
continued employment with the Company, performance of the Company, or other
restrictions, as the Committee may determine. Each grant of Restricted Stock
shall be evidenced by a written agreement setting forth the terms of such Award.

 

9.2  Removal of Restrictions. The Committee may accelerate or waive such
restrictions in whole or in part at any time in its discretion.

 

SECTION 10

 

STOCK BONUSES

 

10.1  Grant of Stock Bonuses. The Committee may grant a Stock Bonus to a
Participant at such times and in such amounts, and subject to such other terms
and conditions not inconsistent with the Plan, as it shall determine.

 

10.2  Effect on Compensation. The Committee may from time to time grant a Stock
Bonus in lieu of salary or cash bonuses otherwise payable to a Participant.

 

SECTION 11

 

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

 

11.1  General. The Board may from time to time amend, modify or terminate any or
all of the provisions of the Plan, subject to the provisions of this Section
11.1. The Board may not change the Plan in a manner which would prevent
outstanding Incentive Stock Options granted under the Plan from being Incentive
Stock Options without the consent of the optionees concerned. Furthermore, the
Board may not make any amendment which would (i) materially modify the
requirements for participation in the Plan, (ii) increase the number of shares
of Stock subject to Awards under the Plan pursuant to Section 5.1, or (iii) make
any other amendments which would cause the Plan not to comply with Rule 16b-3
under the Act, in each case without the approval of the Company’s stockholders.
No amendment or modification shall affect the rights of any Employee with
respect to a previously granted Award, nor shall any amendment or modification
affect the rights of any Eligible Director pursuant to a previously granted
Director Award.

 

131

--------------------------------------------------------------------------------


 

EXHIBIT 10.7

 

11.2  Termination of Plan. No further Options shall be granted under the Plan
subsequent to September 30, 2005, or such earlier date as may be determined by
the Board.

 

SECTION 12

 

MISCELLANEOUS PROVISIONS

 

12.1  Nontransferability of Awards. No Awards granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution; provided, the
Committee may grant Options which are transferable, without payment of
consideration, to immediate family members of the Participant or to trusts or
partnerships for such family members, with any such transferee subject to all
conditions of the Option. Subject to the preceding sentence, all rights with
respect to Awards granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime only by such Participant and all rights with
respect to any Director Awards granted to an Eligible Director shall be
exercisable during the Director’s lifetime only by such Eligible Director.

 

12.2  Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Committee. In the absence of any such designation, Awards outstanding
at death may be exercised by the Participant’s surviving spouse, if any, or
otherwise by his estate.

 

12.3  No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.

 

12.4  Tax Withholding. The Company shall have the power to withhold, or require
a Participant or Eligible Director to remit to the Company, an amount sufficient
to satisfy federal, state, and local withholding tax requirements on any Award
under the Plan, and the Company may defer issuance of Stock until such
requirements are satisfied. The Committee may, in its discretion, permit a
Participant to elect, subject to such conditions as the Committee shall impose,
(i) to have shares of Stock otherwise issuable under the Plan withheld by the
Company or (ii) to deliver to the Company previously acquired shares of Stock,
in each case having a Fair Market Value sufficient to satisfy all or part of the
Participant’s estimated total federal, state and local tax obligation associated
with the transaction.

 

12.5  Change of Control. On the date of a Change of Control (as herein defined),
all outstanding Options and Stock Appreciation Rights shall become immediately
exercisable and all restrictions with respect to Restricted Stock shall lapse.
Change of Control shall mean:

 

(a)           The acquisition (other than from the Company) by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Act
(excluding, for this purpose, the Company or its subsidiaries, or any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Act) of 30% or more of either

 

132

--------------------------------------------------------------------------------


 

EXHIBIT 10.7

 

the then outstanding shares of common stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors; or

 

(b)           Individuals who, as of the date hereof, constitute the Board (as
of the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for the election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board; or

 

(c)           Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company.

 

12.6  Company Intent. The Company intends that the Plan comply in all respects
with Rule 16b-3 under the Act, and any ambiguities or inconsistencies in the
construction of the Plan shall be interpreted to give effect to such intention.

 

12.7  Requirements of Law. The granting of Awards and the issuance of shares of
Stock shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or securities exchanges as may be
required.

 

12.8  Effective Date. The Plan shall be effective upon its adoption by the Board
subject to approval by the Company’s stockholders at the 1995 annual
stockholders’ meeting.

 

12.9  Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware.

 

133

--------------------------------------------------------------------------------